*643OPINION
By HORNBECK, J.
Upon the theory of the relators in this case and the trend of the testimony, we are of opinion that the trial court should have admitted the proffered evidence, which was refused. It had probatve effect as related to the issue raised by the pleadings as to the gocd faith of the respondents in transferring the work theretofore done by the relators in the Department of Fire to laborers within the Department of Water. However, we do not believe that the lefusal of the trial court was prejudicial, because from the decision of the judge who tried the case we are satisfied that the consideration of the' testimony proffered would not have required a change'in his conclusion.
We have read the opinion of Judge Reynolds upon the trial of the cause. We pass upon the judgment of the trial court as upon error. The question before us is not what determination we would have made of the facts, but whether or not the trial court exceeded its prerogative in drawing the inferences necessary to support the finding and judgment against the reV.tors. So doing we find that the judge, exercising his right as a trier of the facts was well supported in drawing the inferences appearing in his well-considered written opmion. Although the purpose which actuated the lay-off of the relators may have been offensive to the spirit of'the Civil Service and intended to circumvent it, there is not enough in the record to overcome the testimony supporting the propriety of the layoff, both upon the theory of economy of expenditure and lack of work, to justify the retention of relators in the active service of the city.
The judgment will, therefore, be affirmed.
BARNES, PJ, and BODEY, J, concur.